Citation Nr: 0800849	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-28 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
ring finger injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to March 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2007, as support for his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (Travel Board hearing).


FINDING OF FACT

The residuals of the right ring finger injury are 
osteoarthritic changes with associated pain and swelling, 
etc., and ankylosis of the proximal interphalangeal (PIP) and 
distal interphalangeal (DIP) joints.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
residuals of the right ring finger injury.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5227 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, by 
letter dated in January 2004 and provided to the veteran 
prior to the March 2004 rating decision at issue, the 
preferred sequence, the RO:  (1) informed him about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession pertaining to his claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Moreover, since his claim for an increased rating is 
being denied, no effective date will be assigned, so not 
receiving notice concerning this downstream element of his 
claim is nonprejudicial, i.e., harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the RO has obtained the 
veteran's VA treatment records, he has testified at a Travel 
Board hearing, and he has been afforded a VA compensation 
examination.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2006).  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court), however, has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2006).  In this case, 
evidence - including his hearing testimony, indicates the 
veteran is left-hand dominant.



Disabilities may be rated by analogy to a closely related 
disease where the functions affected and the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27.  The veteran's right ring finger disability 
(affecting his minor, as opposed to dominant, hand) is rated 
as zero-percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5227, for unfavorable or favorable ankylosis.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].

According to DC 5227, unfavorable or favorable ankylosis of 
the ring finger, regardless of whether it involves the major 
or minor hand, warrants at most a noncompensable (i.e., 0 
percent) rating.  A note in this code indicates that VA 
should also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

If both the metacarpophalangeal and proximal interphalangeal 
joints of the ring finger are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, the finger should be evaluated as amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand, Note (3)(i).

If both the metacarpophalangeal and proximal interphalangeal 
joints of the ring finger are ankylosed, the finger should be 
evaluated as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position.  Id. at Note 
(3)(ii).

If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, the finger should be evaluated as unfavorable 
ankylosis.  Id. at Note (3)(iii).

If only the metacarpophalangeal or proximal interphalangeal 
joint is ankylosed, and there is a gap of two inches or less 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, 
the finger should be evaluated as favorable ankylosis.  Id. 
at Note (3)(iv).

A 10 percent evaluation may be assigned for amputation of the 
ring finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 
5155.

The veteran's VA outpatient treatment records reflect that, 
in August 2002, he complained of right hand and finger pain 
and numbness.  Examination of the right ring finger revealed 
decreased range of motion with PIP joint enlargement.  
X-ray examination of the right ring finger revealed advanced 
post-traumatic degenerative change in the PIP joint, 
periartiular soft tissue swelling, and a tiny metallic 
foreign body within the soft tissues overlying the expected 
region of the thenar eminence.  Mild degenerative joint 
disease was also noted in the first metatarsophalangeal 
joint.  Similarly, a September 2004 VA outpatient treatment 
report notes the veteran was unable to completely flex the 
fourth (i.e., ring) finger on his right hand.  He indicated 
he was not taking pain medication and that the pain was 
episodic (on/off) and not severe.  

A March 2004 statement from the veteran's spouse reports that 
she has watched his hand and fingers grow worse over the 
years.  She also reported that he had a dog grooming 
business; however, after several years, his fingers became so 
cramped that it was too painful to hold the scissors and 
clippers and his business resultantly failed.  



During a VA compensation examination in January 2006, the 
veteran reported that his right ring finger deformity and 
ankylosis in both the PIP and DIP joints has gradually gotten 
worse over the years.  He also reported that he is on 
methadone pain medication for low back pain and narcotic 
abuse, that he also gets good pain relief in the right ring 
finger with this therapy, and that he does not use any 
assistive devices.  He said he is able to go about his usual 
work in the operating room in housekeeping without 
significant limitations because of this contracture in his 
right ring finger.  

Physical examination of the right ring finger revealed 
definitive ankylosis predominantly of the dorsal surfaces of 
the PIP and DIP joints, which does not inhibit the movement 
of any other fingers.  The right ring finger was limited to 
minus 30 degrees extension at the PIP joint and 30 to 35 
degrees of flexion.  The veteran was unable to flex beyond 
this point because of severe bony ankylosis.  The DIP joint 
had 60 degrees of flexion and, thus, minus 60 degrees in 
extension limitation.  The metacarpophalangeal (MCP), PIP, 
and DIP joints of the thumb, index finger, long finger, and 
little finger were normal.  The veteran had no amputations of 
either hand.  In opposing the pads of the thumb with his 
other digits, he has no space between the pads of the second, 
third, ring, or little finger to the pad of the thumb and 
opposition.  The examiner noted that the veteran had 
significant space (7.5 centimeters) between the distal end of 
the right ring finger and first crease of the palm when he 
flexed his hand.  The examiner also noted that X-ray findings 
revealed osteoarthritic changes of the PIP and DIP joints, 
particularly of the ring finger.  The remaining structures 
and soft tissue were intact.  The diagnosis was ankylosis of 
the PIP and DIP joints with flexion extension contractures.  
The examiner commented that the veteran is not limited in 
activities of daily living, inasmuch as he can do what he 
needs to do with his other hand and the remaining fingers.  
The examiner further commented that the veteran would not be 
better off (equally well served) if the tip of the right ring 
finger was amputated as there really is no prosthesis 
possible.  



During his May 2007 Travel Board hearing, the veteran 
testified that his employment as a housekeeper at a VA 
medical facility includes cleaning and disinfecting surgery 
rooms, and that it is affected by his finger a little bit 
because he has a hard time wiping down and plugging in cords 
from the surgeries.  He also reported that he was in the pet 
grooming business but had to stop after five years because 
his finger increased in severity.  He testified, as well, 
that he is only able to move the tip of his finger and that 
he is unable to make a fist.  He also complained of pain in 
his finger, which he said goes up his arm to his elbow, and 
swelling after hard work.  He stated that his VA physician 
had prescribed Methadone for the pain.  The veteran 
acknowledged that the status of his right ring finger 
disability has not changed since his January 2006 VA 
examination.  

After considering all of this relevant evidence, the Board 
finds the preponderance of it is against a compensable rating 
for the right ring finger injury residuals.  As already 
explained, a zero percent rating is the maximum schedular 
rating available for ankylosis of the ring finger under 
Diagnostic Code 5227.  And, again, this is true irrespective 
of whether the ankylosis is unfavorable or favorable and 
regardless of whether it affects this finger on the major 
(dominant) or minor hand.  So to warrant a higher rating, the 
evidence must show what amounts to amputation of the finger 
at the PIP joint or proximal thereto.  Diagnostic Code 5156.  
Clearly, the evidence fails to establish amputation of this 
finger or impairment tantamount to it.  Indeed, the VA 
examiner specifically indicated the veteran is not equally 
well served (better off) by having this finger amputated.

Also keep in mind the veteran does not have ankylosis of the 
metacarpophalangeal (MCP) joint of his right ring finger - 
that is, in addition to the ankylosis he has in the PIP and 
DIP joints to warrant rating his condition as if this finger 
were amputated.  Further, although the January 2006 VA 
examination report reflects that he had a gap of more than 
two inches (7.5 centimeters) between the distal end of 


his right ring finger and the first crease of his palm when 
he flexed his hand, and that his PIP joint is ankylosed, the 
fact remains that his MCP is not ankylosed.  Thus, his right 
ring finger must be evaluated as unfavorable ankylosis and, 
as noted, DC 5227 provides at most a zero percent rating for 
this.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand, Note (3)(i).

The Board also has considered whether an increased disability 
rating is warranted for the veteran's right ring finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
But in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court clarified that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Here, the veteran has a noncompensable evaluation for his 
ring finger disorder under Diagnostic Code 5227, and as 
mentioned this is the maximum rating allowable under this DC.  
Hence, the aforementioned provisions of 38 C.F.R. § 4.40 and 
§ 4.45 are not for consideration.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
the veteran's symptoms have remained constant throughout the 
course of the period on appeal and, as such, a staged ratings 
is not warranted because he has never met the requirements 
for a compensable rating.

One final point concerning this, the mere fact that the 
veteran has osteoarthritis in his right ring finger does not 
in turn entitle him to at least the minimum compensable 
rating of 10 percent - as it would if the osteoarthritis was 
affecting, for example, his knee.  See 38 C.F.R. §§ 4.71a, 
DCs 5003 and 5010.  This is because the applicable DC, 5227, 
expressly limits his rating to 0 percent even where, as here, 
he has unfavorable or favorable ankylosis (which, for all 
intents and purposes, means no range of motion at all - at 
least in the PIP and DIP joints).  The only exceptions being 
an evaluation for amputation would be more appropriate, which 
the VA examiner has expressly indicated would not, and if an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand, which the VA examiner also clarified is 
not the situation in this particular instance.  Absent any 
probative evidence to the contrary, the preponderance of the 
evidence is against the claim, in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor, and that 
his claim must be denied.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Lastly, the Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that his disability has not been 
shown objectively to interfere markedly with his employment 
(meaning above and beyond that contemplated in the assigned 
schedular rating).  He also has not been frequently 
hospitalized for treatment of the disability; rather, all of 
his evaluation and treatment has been as an outpatient, 
not inpatient.  And while he reported some difficulty with 
certain activities at work, to the extent that those symptoms 
arise from his service-connected right ring finger 
disability, they still do not represent marked interference 
with his employment (keeping in mind, for example, that he 
testified during his hearing that his employment was only 
affected "a little.").  Also, the VA examiner indicated 
the veteran has full use of all of his other fingers, 
including with his activities of daily living, and that his 
disability does not preclude him from engaging in his 
necessary work and play activity because he has the use of 
his other fingers to rely on.  Therefore, the Board does not 
have to refer this case to Compensation and Pension Service 
for consideration of an extra-schedular evaluation.




ORDER

The appeal is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


